Citation Nr: 1816476	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  03-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease L2-L3, L4-L5, and L5-S1, and multiple herniated discs with multiple areas of nerve root compression, foraminal narrowing and stenosis at L4-L5 and L5-S1.

2.  Entitlement to an initial evaluation in excess of 20 percent for chronic left L5 radiculopathy associated with lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He passed away in May 2017.  In June 2017, the appellant, the Veteran's surviving spouse, was granted substitution as the claimant in this appeal due to the death of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection at a 10 percent initial evaluation for degenerative joint disease of the lumbar spine, effective April 18, 2002.  The Veteran timely filed an appeal of this decision.

In August 2006, the Board denied the Veteran's claim for an increased initial evaluation.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court granted a Joint Motion to Remand the Board's decision, sending it back to the Board for additional development and consideration.

In April 2008, the Board remanded the case for additional development.  In March 2010, the RO issued a supplemental statement of the case which granted an increased evaluation of 40 percent, effective February 11, 2009, for the Veteran's degenerative joint disease of the lumbar spine, which it recharacterized as degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression, foraminal narrowing and stenosis at L4-5 and L5-S1.

Also in March 2010, the RO issued a rating decision which granted service connection for chronic left L5 radiculopathy and assigned thereto an initial evaluation of 10 percent, effective April 22, 2002.  In July 2010, the Veteran perfected an appeal of this decision, seeking a higher initial evaluation for the left-sided radiculopathy.

In June 2010, the Director of VA's Compensation and Pension Service granted the Veteran's claim for total disability rating based upon individual unemployability (TDIU) on an extraschedular basis.  38 C.F.R. § 4.16(b).  Later that same month, the RO entered a rating decision implementing the Director's award, effective from February 11, 2009.  In August 2010, the Veteran filed a notice of disagreement, expressing dissatisfaction with the effective date.  Thereafter, the case was returned to the Board.

In May 2011, the Board increased the initial evaluation for the Veteran's service-connected low back disability to 40 percent, effective from April 18, 2002; the date of receipt of the Veteran's claim for service connection.  A rating in excess of 40 percent was then denied both prior and subsequent to February 11, 2009 (notwithstanding a typographical error to the contrary, on page 4), and the Veteran's claims for a higher initial evaluation for chronic left L5 radiculopathy and an earlier effective date for the award of TDIU were remanded to the RO for additional development.


The Veteran appealed the Board's May 2011 decision to the Court. In January 2012, the parties to the appeal (the Veteran, through his attorney, and a representative    from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded to the extent that it denied a rating in excess of 40 percent for the Veteran's low back disability.  The Court granted the Motion later that same month.

In June 2012, the RO issued a rating decision effectuating the Board's May 2012 decision by granting an increased evaluation of 40 percent for his low back disability, effective April 18, 2002.

In February 2014, the RO issued a rating decision granting entitlement to TDIU back to June 7, 2006.  The rating decision indicated that this was the date the Veteran filed his claim seeking TDIU benefits, that this decision was a complete grant of all benefits sought on appeal, and that the appeal was considered satisfied.  The Veteran was represented by an attorney at that time, who did not indicate disagreement with that determination.

In May 2017, the RO issued a rating decision granting an increased evaluation of 20 percent for the Veteran's service-connected chronic left L5 radiculopathy, effective April 18, 2002.  

The May 2017 rating decision also granted service connection at    a 20 percent initial evaluation for right lower extremity radiculopathy, effective   July 8, 2011.  A notice of disagreement as to this issue has not been received, and therefore it is not presently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking increased initial evaluations for the Veteran's service-connected low back disability and chronic left L5 radiculopathy.

A July 2017 letter from Veteran's private physician noted that the Veteran's fatal diagnosis of refractory stage IV high grade B-cell non-Hodgkin lymphoma involved multiple nodal and extranodal sites, including the L5 vertebral body and epidural space.  A review of the Veteran's death certificate indicates that he had been hospitalized at the time of his death.  As the actual treatment records from the private physician, as well as the Veteran's terminal hospitalization records, are not found in the Veteran's claims, and as it appears these records involve his low back disability, the AOJ must, with the required assistance of the appellant, attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names and addresses of all medical care providers who provided Veteran  with treatment for his low back disability and left lower extremity neuropathy since March 2017, including his terminal hospitalization records and records from Dr. Christian.  After securing any necessary releases, the AOJ must request any relevant records identified. If  any requested records are unavailable, the Veteran should be notified of such.

2.  After completing the above actions, and any other development deemed necessary, the issues remaining      on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After      the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to    the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




